Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Applicant argues that Feng does not teach “primary grid comprising a plurality of segments forming the entire video image and the alternate grid comprising at least one segment and offset from the primary grid”, Examiner respectfully does not agree.
Feng teach in Fig. 6B primary grid 300 which comprising a plurality of segments forming the entire video image “Fig. 6B, several segments 302 and Paragraph 104”, and the alternate grid comprising at least one segment and offset from the primary grid (Fig. 6B, el. 310, 312, HS1, HS2)
Applicant also argues that Feng does not teach “participant detection in each block individually”. Examiner respectfully disagrees. Feng in Paragraph 108 teaches “Knowing the locations of the detected persons P1 and P2 (i.e., knowing which blocks 302 of the stationary view 300 contain the persons P1 and P2 “reads on individually”), the endpoint 100 determines a subsequent boundary for a new framed view 312 by adjusting the initial boundary to contain all of the detected persons P1 and P2 in the stationary view 300. 
In response to Applicant argument regarding claim 5, that Feng does not teach “a first rate for each segment and a second, higher rate for segments that contain or have contained a detected participant”, in response, Claim 5 teaches {wherein performing participant detection or having contained a detected participant in a second period, the second period being shorter than the first period”, therefore, it is sufficient to meet either limitation before or after “or”. Feng teaches “Paragraph 108: wherein performing participant detection on each segment individually is performed for a segment containing a detected participant”. Examiner maintain the rejection.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –		

Claim(s) 1-2, 4-9, 11-20 are rejected under 35 U.S.C. 102(1)(a) as being unpatentable by Wang (US 20190007623).
Regarding claim 1, Wang teaches, a method for detecting participants in a videoconferencing video stream (detect people in auto framing in a video conferencing, abstract), the method comprising: 
obtaining a video image from the video stream (Fig. 2A, cameras that obtain video images of the users); 
dividing the video image into segments based on primary and alternate grids (Fig. 6B), the primary grid comprising a plurality of segments forming the entire video image (Fig. 6B, el. 300, 312) and the alternate grid comprising at least one segment and offset from the primary grid (Fig. 6B, el. 310) ; and performing participant detection on each segment individually (Paragraph 7, 12, 31, 32 and Fig. 6D, el. HS2 within 316 and hS1 within 314).
Regarding claim 2, Wang teaches, wherein the video image has a resolution, and wherein the resolution of each segment is not reduced from the resolution of the video image (Paragraph 47, 79; all segment has same resolution).
Regarding claim 4, Wang teaches, wherein performing participant detection on each segment individually is performed to provide participant detection of the video image in a first period (Paragraph 108, 114).

Regarding claim 6, Wang teaches, wherein performing participant detection on each segment individually comprises performing face detection on each segment (Paragraph 12, 31, 32).
Regarding claim 7, Wang teaches, wherein performing participant detection on each segment individually comprises performing body detection on each segment if a face is not detected (Paragraph 26, 42).
Regarding claim 8, Wang teaches, a videoconferencing device (Fig. 2B) comprising: a camera interface for receiving a videoconferencing video stream (Fig. 2B, el. 150, 180); a processor for executing programs and operations to perform videoconferencing operations (Fig. 2B, el. 190); and memory coupled to the processor (Fig. 2B, el. 194) for storing programs executed by the processor (Fig. 2B, el. 196), the memory storing programs executed by the processor to perform participant detection of the videoconferencing by obtaining a video image from the video stream, dividing the video image into segments based on primary and alternate grids, the primary grid comprising a plurality of segments forming the entire video image and the alternate grid comprising at least one segment offset from the primary grid, and performing participant detection on each segment individually (see claim 1 rejection).
Regarding claim 9, see claim 2 rejection.
Regarding claim 11, see claim 4 rejection.

Regarding claim 13, see claim 6 rejection.
Regarding claim 14, see claim 7 rejection.
Regarding claim 15, see claim 1 rejection.
Regarding claim 16, see claim 2 rejection.
Regarding claim 17, see claim 4 rejection.
Regarding claim 18, see claim 5 rejection.
Regarding claim 19, see claim 6 rejection.
Regarding claim 20, see claim 7 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20190007623) in view of Okada (US 20120127261).
.

Wang does not explicitly teach wherein the resolution of each segment is reduced from the resolution of the video image.
Okada in the same arts of endeavor teaches teleconferencing (abstract), detect the faces of users (Paragraph 49-50), and reduce the resolution of segments that include the detected faces (paragraph 70).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Wang with Okada in order to improve the recognition of faces.
Regarding claim 10, see claim 3 rejection.
Claim Rejections - 35 USC § 103
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652